                                            HONORABLE MUSTAFA T. KASUBHAI

Daniel E. Thenell, OSB# 971655
Email: dan@thenelllawgroup.com
Emerson Lenon, OSB No. 123728
Email: emerson@thenelllawgroup.com
12909 SW 68th Pkwy, Suite 290
Portland, OR 97223
Telephone: (503) 372-6450
Facsimile: (503) 372-6496
       Of Attorneys for Plaintiff




                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



LARISSA WHITE, an individual,             Case No. 6:18-cv-00550-MK
                   Plaintiff,             DECLARATION OF EMERSON
      vs.                                 LENON IN SUPPORT OF
                                          PLAINTIFF’S SECOND
CITY OF TURNER POLICE CHIEF DON           UNOPPOSED MOTION TO EXTEND
TAYLOR; by and through the CITY OF        DEADLINE TO FILE RESPONSE TO
TURNER POLICE DEPARTMENT, a               DEFENDANTS’ MOTIONS FOR
political subdivision of TURNER, OREGON   SUMMARY JUDGMENT

                   Defendants.

      I, Emerson Lenon, hereby declare as follows:
      1.     I am an attorney at Thenell Law Group, P.C., the attorneys of record
for Plaintiff, Larissa White. I make this declaration in support of Plaintiff’s
Unopposed Motion to Extend its Deadline to File a Response to Defendants’


DECLARATION OF EMERSON LENON IN SUPPORT OF PLAINTIFF’S SECOND UNOPPOSED MOTION
TO EXTEND DEADLINE TO FILE RESPONSE TO DEFENDANTS’ MOTIONS FOR SUMMARY
JUDGMENT - Page 1 (Case No. 6:18-cv-00550-MK)                              2017-111

                                                                 THENELL LAW GROUP, P.C.
                                                               12909 SW 68th Parkway, Suite 290
                                                                        Portland, Oregon 97223
                                                                      Telephone (503) 372-6450
                                                                       Facsimile (503) 372-6496
Motions for Summary Judgment. I am competent to testify to the matters states
herein and have personal knowledge of the facts set forth below.
      2.     I conferred by email with counsel for both Defendants and both have
waived any objection to the request for an extension.
      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.


      DATED this 9th day of January 2020


                                             THENELL LAW GROUP, P.C.


                                             By:     /s/ Emerson Lenon
                                                   Daniel E. Thenell, OSB# 971655
                                                   Email: dan@thenelllawgroup.com
                                                   Emerson Lenon, OSB No. 123728
                                                   Email: emerson@thenelllawgroup.com
                                                   12909 SW 68th Pkwy, Suite 290
                                                   Portland, OR 97223
                                                   Telephone: (503) 372-6450
                                                   Facsimile: (503) 372-6496
                                                   Of Attorneys for Plaintiff




DECLARATION OF EMERSON LENON IN SUPPORT OF PLAINTIFF’S SECOND UNOPPOSED MOTION
TO EXTEND DEADLINE TO FILE RESPONSE TO DEFENDANTS’ MOTIONS FOR SUMMARY
JUDGMENT - Page 2 (Case No. 6:18-cv-00550-MK)                              2017-111

                                                                    THENELL LAW GROUP, P.C.
                                                                  12909 SW 68th Parkway, Suite 290
                                                                           Portland, Oregon 97223
                                                                         Telephone (503) 372-6450
                                                                          Facsimile (503) 372-6496
